Citation Nr: 1537131	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-20 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral knee disabilities.

2. Entitlement to service connection for a stroke.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for depression.

5. Entitlement to an effective date earlier than February 23, 2011, for the award of service connection for bilateral hearing loss.

6. Entitlement to an effective date earlier than February 23, 2011, for the award of service connection for tinnitus.

7. Entitlement to service connection for the cause of the Veteran's death.
REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from February 1946 to February 1949. The Veteran died in March 2012. The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA). A February 2012 rating decision granted service connection for bilateral hearing loss and tinnitus and denied service connection for bilateral knee disabilities, a stroke, PTSD, and depression, and a March 2013 rating decision, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death. 

In February 2014, the appellant testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. 
As noted above, the February 2012 rating decision granted service connection for bilateral hearing loss and tinnitus and denied service connection for bilateral knee disabilities, a stroke, PTSD, and depression. The appellant filed an April 2012 Request for Substitution. The appellant also filed an October 2012 Notice of Disagreement (NOD) as to the issues granted and denied by the February 2012 rating decision. Of record is an August 2015 notice to the appellant from the RO that her April 2012 Request for Substitution was granted.

In this regard, the Board notes that the April 2012 Request for Substitution included in the remarks section a hand-written note from the appellant as to attorney's fees. The RO fully resolved this issue and it appears that the RO considered the appellant's April 2012 Request for Substitution as a request only to resolve the attorney's fees issue; however, the Board has considered that the title of the form in itself, VA Form 21-0847 Request for Substitution of Claimant Upon Death of Claimant, is a request to be substituted in the claims pending at the time of the Veteran's death. The Board does not find that the appellant's hand-written note in the remarks section of the application limited her request simply to the attorney's fees issue.

Thus, the October 2012 NOD as to the issues granted and denied by the February 2012 rating decision is pending and the RO has not issued a Statement of the Case (SOC). Where a NOD has been filed with regard to a claim, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of such SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the February 2014 Board hearing transcript and the August 2015 notification from the RO to the appellant as to her status as a substitute claimant. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

There is a timely-filed October 2012 NOD as to the issues granted and denied by the February 2012 rating decision, including the issues of entitlement to earlier effective dates for service-connected bilateral hearing loss and tinnitus, and service connection for bilateral knee disabilities, a stroke, PTSD, and depression. As it does not appear that there is a SOC of record as to these issues, the AOJ should provide the appellant with such on remand. Manlincon, 12 Vet. App. 238.

As discussed above, the issues of entitlement to service connection for stroke and PTSD, denied by the February 2012 rating decision, are pending and require a SOC. 
The appellant seeks service connection for the cause of the Veteran's death, listed on his March 2012 death certificate as cardiac pulmonary arrest as a consequence of end-stage coronary artery disease. In her February 2015 Board hearing testimony, the appellant asserts that either the Veteran's in-service stressors caused PTSD which caused his fatal coronary artery disease, or in the alternative, that his fatal coronary artery disease was caused by radiation exposure during service in Japan. As such, the issue of entitlement to service connection for the cause of the Veteran's death is intertwined with the pending service connection claims. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC pertaining to the issues of entitlement to earlier effective dates for service-connected bilateral hearing loss and tinnitus, and service connection for bilateral knee disabilities, a stroke, PTSD, and depression. In connection therewith, provide the appellant with appropriate notice of appellate rights. These issues should not be returned to the Board in the absence of a timely filed substantive appeal.

2. Then, readjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, in essence, issue her a Supplemental SOC (SSOC) that reflects any evidence added to the claims file as a result of the development conducted in order to adjudicate the claims of entitlement to service connection for a stroke, PTSD, and depression, as well as any additional development required, including consideration of the laws and regulations regarding radiation-exposed Veterans. If the appellant's claim of entitlement to service connection for cause of the Veteran's death remains denied, the appellant and her attorney should be issued a SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






(Continued on the next page)
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




